Citation Nr: 0904939	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-28 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease (DDD), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.D.G.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1976.  He also had an unverified period of Reserve 
duty ending in October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

The Veteran and his neighbor presented testimony at a 
personal hearing before the undersigned Veterans Law Judge in 
May 2008.  A transcript of the hearing is of record.  

In a June 2006 VA Form 21-4138 with accompanying 
documentation, the Veteran appears to be claiming that he has 
a hernia as a result of his service-connected back 
disability.  As review of the claims folder does not reveal 
that the RO has addressed this issue, it is REFERRED for 
appropriate action.  


FINDING OF FACT

The Veteran's low back strain with DDD is manifested by 
subjective complaints of pain, stiffness, and trouble moving 
around and getting out of bed, but there is no evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected low back strain with DDD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2008).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2008).

Service connection for the Veteran's back disability has been 
in effect for over three decades.  He was originally granted 
service connection for a mild back strain and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective October 22, 1976.  See 
January 1978 rating decision.  The rating was subsequently 
increased to 10 percent, effective September 21, 1999.  See 
April 2001 rating decision.  The Board notes that the 
Veteran's disability is currently evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5010.  See 
December 2005 rating decision.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a (2008).  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome (IDS) when 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  
These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51, 455 (Supplementary Information).  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2008).  

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides ratings in excess of 10 
percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent); forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine (40 percent); for unfavorable 
ankylosis of the entire thoracolumbar spine (50 percent); and 
for unfavorable ankylosis of entire spine (100 percent).  38 
C.F.R. § 4.71a (2008). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2008).

Under the criteria governing disabilities of the lumbar 
spine, IDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes.  
This formula provides ratings in excess of 10 percent 
disability for IDS with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months (20 percent); IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (40 
percent); and for IDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
(60 percent).  38 C.F.R. § 4.71a (2008).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  See 38 C.F.R. § 4.71a, Note 
(1) (2008) (emphasis added).  

The Veteran contends that he is entitled to an increased 
rating because he has continual pain and problems moving 
around, getting out of bed and taking care of himself.  He 
also reports numbness in his legs and when he walks on the 
balls of his feet; being unable to turn over in bed because 
of pain; sleeplessness due to pain; and an inability to work 
due to his back problems.  See June 2006 VA Form 21-4138 with 
attached documents; August 2006 VA Form 9; May 2008 hearing 
transcript.  

The Veteran's neighbor, W.D.G., reports that he has had to 
pick the Veteran up out of bed a few times so that the 
Veteran could get up and move around.  He also reports 
preparing meals for the Veteran and going to the store for 
him.  See May 2008 hearing transcript.  

The Veteran underwent a VA compensation and pension (C&P) 
spine examination in September 2005, at which time his 
computerized patient records system (CPRS) documents were 
available and reviewed.  The Veteran reported that his 
chronic low back pain was becoming progressively worse with 
regards to both pain and stiffness.  He indicated that his 
pain was especially worse in the early mornings as well as if 
he lifted anything heavy, such as weights greater than 10 
pounds.  The Veteran reported pain located primarily in his 
right paraspinous region and indicated it could occur with 
light or hard work duty.  He indicated he had had one episode 
a few months prior where he could not get out of bed due to 
back pain.  The Veteran described the pain on this occasion 
as very severe, a ten on a scale of one to ten, with 
associated stiffness, but indicated that he eventually got 
out of bed gradually.  The Veteran also reported occasional 
numbness down the left lateral aspect of his leg, which he 
asserted occurred once every two weeks to a month.  

The Veteran denied having a flare-up at the time of the 
examination and the examiner reported that determining 
additional limitation of motion or functional impairment 
would be difficult and speculative at that time.  The Veteran 
also denied any fevers, dizziness, weakness, and bowel or 
bladder incontinence.  He reported that he had had a cane but 
recently lost it.  He denied the use of a crutch, walker or 
back brace.  The Veteran indicated that he could walk 
approximately a block or a block and a half before he had to 
stop because of low back pain.  He also reported occasional 
episodes where his back would become very severe and would 
spasm.  The Veteran asserted that he had actually fallen many 
times but denied seeking medical attention for these 
problems.  

The Veteran reported working multiple jobs and losing all of 
them as a result of medical-related issues.  He was currently 
working through a labor pool approximately one day a week and 
denied having a steady job.  The Veteran denied any surgery 
on his low back and indicated that he was still able to walk, 
transfer, eat, bathe, groom, dress and toilet on his own.  He 
did indicate, however, that the early mornings are very 
difficult and that it takes about two hours for him to get 
up, dressed, and going.  The Veteran reported living alone 
and being able to take care of his own affairs.  

Physical examination revealed no significant scoliosis, 
kyphosis or lordosis.  The Veteran was able to forward flex 
to 85-90 degrees, extend to over 30 degrees, left lateral 
flex to over 30 degrees, right lateral flex to approximately 
25 degrees, and right and left laterally rotate to over 30 
degrees.  With repetitive flexion/extension, there was no 
significant tightness or change in range of motion.  The 
Veteran had 5/5 upper and lower extremity strength, normal 
upper and lower extremity sensation, normal reflexes, and no 
significant paraspinous muscle tenderness or spasm.  

VA treatment records reveal that the Veteran was seen in 
August 2005 with complaint of chronic low back pain.  
Musculoskeletal examination revealed no myalgia, arthralgia, 
swollen joints, leg cramps, loss of muscle strength, or neck 
or back pain or stiffness.  Gait was coordinated and smooth 
and there was no clubbing, cyanosis, misalignment, or defect 
or deformity of the joints, bones or muscles.  Joints 
revealed full range of motion without pain or contractures 
and there was no muscle atrophy or weakness.  Neurological 
examination appeared normal.  The Veteran was assessed with 
low back pain.  See H&P outpatient primary care note.  

A March 2006 x-ray of the Veteran's lumbosacral spine 
contained an impression of moderately pronounced degenerative 
change; no compression fractures or subluxation.  See imaging 
report.  Another March 2006 record reveals that the Veteran 
was on medication for muscle spasm.  At that time, he was 
assessed with chronic low back pain.  See PC follow-up note.  

A physical therapy consult was conducted in May 2006 due to 
the Veteran's chronic low back pain.  He reported 
occasionally working as a laborer and a 22 year history of 
back trouble following heavy lifting with intermittent 
difficulty since then.  The Veteran also reported an 
inability to get out of bed at times but denied having any 
previous physical therapy.  He also indicated he had been 
waking up stiff and that his symptoms were aggravated by 
lifting, walking five miles, and bending.  The Veteran denied 
doing any regular stretching or exercise but indicated relief 
was obtained by walking.  He described his current level of 
pain as a four (0 = no pain, 8 = trip to emergency room).  

Objective examination revealed that the Veteran arrived 
ambulating independently without assistive device.  Gait 
pattern was normal and the Veteran was able to transfer and 
change positions on the mat independently.  An abdominal curl 
strategy was used to move to and from sitting and supine and 
the Veteran did not appear to be in distress.  Posture in 
standing revealed that the Veteran's pelvis was level, 
shoulders were shifted to the right relative to the pelvis, 
he was forward bent at the lumbar spine, and thoracic 
segments were straight.  Posture in sitting was erect and 
still.  An active motion evaluation revealed that side 
bending and rotation to the right and left were normal; in 
forward bending, the Veteran's fingers reached to the mid-
shin.  Straight leg raise (SRL) on the left was to 90 degrees 
and to 80 degrees on the right.  The Veteran was able to do 
five reps of abdominal curls with reported little difficulty, 
flatten his lumbar spine using his abdominals, and lift his 
feet from the mat while maintaining control of his lumbar 
spine.  The assessment made was likely increased strain on 
the lumbar segments secondary to flat thoracic spine, lateral 
shift, and forward bend posture.  

An October 2006 x-ray of the Veteran's lumbosacral spine as 
compared to that taken in March 2006 contained an impression 
of stable examination with only mild degenerative change.  
See imaging report.  The Veteran was seen that same month 
with complaint of low back pain.  The examiner reported that 
the Veteran was homeless and complained of back pain for 
three days.  He denied loss of strength or sensation in the 
legs, weakness, radiculopathy and loss of bladder or bowel 
control.  Physical examination revealed that he was able to 
ambulate with a cane but was not in acute distress and did 
not look ill.  There was no pain on palpation of the spine 
and no abnormal curvatures noted.  The Veteran was able to 
get onto the examination table with ease.  Reflexes were 
brisk in both legs and strength was good.  The impression 
made was back pain with no changes as noted by radiologist as 
compared to last films; no compression fractures or 
destructive lesions.  See October 2006 urgent care provider 
note.  

The Veteran was seen in February 2007 with complaint of low 
back pain since his 20s.  He denied any recent injury but 
reported that his back had been out since the morning and 
that he had woken up that way.  See nursing triage note.  An 
addendum dated the following day reveals that the Veteran 
failed to show up for his appointment despite repeated 
overhead pagings.  An x-ray of the Veteran's lumbosacral 
spine revealed normal alignment and disc disease at L5-S1, 
but no other abnormalities.  See February 2007 imaging 
report.  

In an April 2007 VA Form 21-4138, the Veteran complained to 
the RO that his condition had worsened since his last 
evaluation.  He subsequently underwent another VA C&P spine 
examination in July 2007.  The Veteran denied a history of 
surgery and reported chronic pain since service.  His current 
complaints included pain in the lower lumbar paraspinals, 
which averaged at a level 5 on a scale of one to ten, with 
radiation down the anterior aspect of both lower extremities.  
The Veteran also reported daily flare-ups where the pain 
increases to a level 9, particularly with excessive bending 
at the waist.  He indicated that he was only able to lift a 
maximum of 10 pounds above his head, which limits his job 
options.  The Veteran also complained of pain and stiffness 
in addition to the daily flare-ups.  He denied any weight 
loss but stated that he had occasional instability and some 
falls secondary to low back pain.  He also denied any fever, 
chills, dizziness, visual disturbances and bowel or bladder 
incontinence, but did complaint of subjective numbness and 
weakness in both lower extremities.  

The Veteran reported that he was able to stand for 
approximately 45 minutes and walk for approximately one-
quarter of a mile before he had to stop and rest secondary to 
worsening pain.  He denied the use of any ambulatory aid or 
lumbar support.  The Veteran reported that he was currently 
unemployed but worked occasional odd jobs and was recently 
seen in vocational rehabilitation.  He reported being 
independent with regard to activities of daily living but 
reported two to three incapacitating episodes over the past 
12 months lasting several days.  The examiner noted that the 
Veteran was seen in urgent care in October 2006 for 
exacerbation of low back pain and in physical therapy in May 
2006 for evaluation of low back pain.  The examiner further 
reported that the physical therapy note was unremarkable with 
regards to limitation in range of motion.  

Physical examination revealed no paraspinal muscle spasm, 
tenderness or weakness.  The Veteran had normal posture and 
gait and there was no unfavorable ankylosis of the 
thoracolumbar spine.  The Veteran's passive and active range 
of motion of the thoracolumbar spine was measured.  He was 
able to forward flex from 0 to 90 degrees with pain onset at 
90 degrees; the examiner noted that the Veteran did appear to 
lose his balance when he was going into lumbar flexion and 
stated that this was done so that he could give his best 
effort to show "how bad his back is."  Extension was from 0 
to 15 degrees, with pain onset at 15 degrees, and left and 
right lateral flexion and lateral rotation were from 0 to 20 
degrees with pain throughout.  Repetitive testing was 
unchanged from baseline at the thoracolumbar spine.  

On neurological examination, the Veteran was noted to have 
normal tone and bulk throughout; strength was 5/5 proximally, 
distally and symmetrically throughout all four extremities; 
reflexes were 2+ and symmetrical bilaterally at the biceps, 
brachioradialis, triceps and patella; and ankle jerks were 
absent bilaterally.  Sensory examination revealed decreased 
sensation and vibration to light touch, pinprick and 
temperature in a stocking distribution in the lower 
extremities, which were symmetrical bilaterally.  Lasegue 
sign was negative bilaterally and gait was within normal 
limits.  In pertinent part, the examiner diagnosed the 
Veteran was lumbar DDD and noted that there was no painful 
motion objectively noted on repetitive testing and range of 
motion values were unchanged from baseline testing without 
pain, fatigue, weakness or incoordination.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected low back 
strain with DDD under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
IDS Based on Incapacitating Episodes.  While acknowledging 
both the Veteran's contentions and the lay testimony present 
in support of his claim, the Board finds that a higher rating 
is not warranted in this case because there is no evidence 
that forward flexion of the Veteran's thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or 
that the combined range of motion of his thoracolumbar spine 
is not greater than 120 degrees, or that he exhibits muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Nor is there evidence that 
the Veteran has incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  

Rather, the Veteran has never exhibited paraspinal muscle 
spasm or tenderness, posture and gait have been normal, 
forward flexion was at worst limited to 85 degrees with pain 
beginning at 90 degrees, and the combined range of motion of 
his thoracolumbar spine was at worst 185 degrees.  See VA C&P 
examination reports dated September 2005 and July 2007; VA 
treatment records.  In addition, while the Board acknowledges 
the Veteran's reports of incapacitating episodes and an 
inability to get out of bed some days, there is no evidence 
to support a finding that these incapacitating episodes 
required treatment and bed rest prescribed by a physician.  
See 38 C.F.R. § 4.71a, Note (1) (2008).  

The Board has also considered whether the Veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Note (1) (2008).  While the 
Veteran has described some radiating pain, he has 
consistently denied weakness and bowel or bladder problems.  
See VA C&P examination reports dated September 2005 and July 
2007.  As the record does not contain a diagnosis related to 
neurological abnormality, the evidence of record does not 
support the assignment of a separate rating.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the September 2005 VA examination, the Veteran denied 
having a flare-up at that time and the examiner reported that 
determining additional limitation of motion or functional 
impairment would be difficult and speculative.  With 
repetitive flexion/extension, however, the examiner reported 
no significant tightness or change in range of motion.  
During the July 2007 VA examination, the examiner reported 
that repetitive testing was unchanged from baseline at the 
thoracolumbar spine, that there was no objectively painful 
motion, and no fatigue, weakness or incoordination.  Based on 
the foregoing, the Board finds that a rating in excess of 10 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  

II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's back disability 
are not shown to cause any impairment that is not already 
contemplated by the rating criteria, and the Board finds that 
the rating criteria reasonably describe the Veteran's 
disability.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted for this claim.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Prior to the issuance of the December 2005 rating decision 
that is the subject of this appeal, the Veteran was advised 
of the evidence necessary to substantiate a claim for 
increased rating and of his and VA's respective duties in 
obtaining evidence.  See August 2005 letter.  A March 2006 
letter notified the Veteran that disabilities are rated on 
the basis of diagnostic codes, and depending on the 
disability involved, a rating from 0 percent to as much as 
100 percent would be assigned.  He was also provided with 
examples of the types of evidence that he should inform VA 
about or provide, including medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening had on his 
employment and daily life.  

Although the Veteran was not provided pre-adjudicatory notice 
of the diagnostic codes under which his disability is rated, 
there is no prejudice because he was provided with notice of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5235-5243 
in the August 2006 statement of the case (SOC) and October 
2007 supplemental SOC (SSOC).  Therefore, a reasonable person 
could be expected to understand what was needed.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The claim was 
readjudicated in a May 2008 SSOC.  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  See Vazquez-Flores, 22 
Vet. App. at 47-49.  In response to a May 2008 letter from 
the RO informing the Veteran of the decision in Vazquez-
Flores, he reported that he had enclosed all the remaining 
information or evidence that would support his claim, that he 
had no other information or evidence to give VA to support 
his claim, and indicated a desire to have his claim decided 
as soon as possible.  See VCAA notice response.  Accordingly, 
the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA treatment records have been 
associated with the claims folder and he was afforded several 
appropriate examinations in connection with his claim.  The 
Board acknowledges that it appears the Veteran may have filed 
a claim for benefits from the Social Security Administration 
(SSA).  See May 2008 hearing transcript.  The Board also 
acknowledges that no records from SSA have been associated 
with the claims folder.  The Veteran, however, has only 
reported receiving treatment related to his back from VA 
facilities.  See e.g., July 2005 VA Form 21-4138.  Based on 
the foregoing, any error in not obtaining SSA records is 
harmless, as the Veteran's VA treatment records dated between 
June 1996 and September 2007 have been obtained.  The record 
does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.




	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for service-connected low 
back strain with DDD is denied.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


